DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 01/28/21 are acceptable.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a  gate drive device including the limitation “ wherein a series-connected circuit that includes a switching element and a capacitor and that is connected between the one main terminal and the gate terminal is included“ in addition to other limitations recited therein.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a  gate drive device including the limitation “ wherein a series-connected circuit that includes a switching element and a capacitor and that is connected between the one main terminal and the gate terminal is included“ in addition to other limitations recited therein.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a  power semiconductor module including the limitation “the second gate drive device, before a turn-off start of the upper arm, charges a voltage between one main terminal of a second semiconductor device constituting the lower arm and a gate terminal of the second semiconductor device to a voltage value that is larger, in a positive direction, than a negative voltage of a second negative gate power supply and smaller than a gate threshold voltage of the second semiconductor device “ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest an electric power conversion device  including the limitation “the second gate drive device, before a turn-off start of the upper arm, charges a voltage between one main terminal of a second semiconductor device constituting the lower arm 39and a gate terminal of the second semiconductor device to a voltage that is larger, in a positive direction, than a negative voltage of a second negative gate power supply and smaller than a gate threshold voltage of the second semiconductor device“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838